Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group II in the reply filed on 03/11/21 is acknowledged.

3.	Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/21.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

PRIOR ART REJECTIONS

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al. (2008).
Independent claim 19 is drawn to a system comprising: reaction reagents including LAMP reagents and a polymer gel; a chamber; and a slide.  Claim 20 further requires a fluorescent marker and a camera.
Applicant is reminded that with respect to product claims such as a system, examination is based upon the system components as described physically and functionally, and 'intended use' language directed solely to an intended application does not carry patentable weight in distinguishing from the prior art.
 Lam et al. discloses a system comprising: reaction reagents including LAMP reagents and a polymer gel; a chamber; a slide; a fluorescent marker; and a camera (see pages 539-545, especially sections 2, 3, and 5, and Figs. 2 and 4-6).  The claimed system cannot be distinguished from the system of Lam et al.




s 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chetverin et al. (US 2009/0105082).
Independent claim 19 is drawn to a system comprising: reaction reagents including LAMP reagents and a polymer gel; a chamber; and a slide.  Claim 20 further requires a fluorescent marker and a camera.
Applicant is reminded that with respect to product claims such as a system, examination is based upon the system components as described physically and functionally, and 'intended use' language directed solely to an intended application does not carry patentable weight in distinguishing from the prior art.
 Chetverin et al. discloses a system comprising: reaction reagents including LAMP reagents and a polymer gel; a chamber; a slide; a fluorescent marker; and a camera (see paragraphs 0006, 0011-0013, 0017-0032, 0050, 0052-0053, 0055, 0061-0065, 0078-0080, 0090, 0092, and Examples 1 and 2 on pages 17-18).  The claimed system cannot be distinguished from the system of Chetverin et al.

CONCLUSION

9.	No claims are free of the prior art.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04/13/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637